Title: To James Madison from John J. Murray, 14 March 1803
From: Murray, John J.
To: Madison, James


					
						Sir
						American Consulate City of Glasgow 14 Mar 1803
					
					I have the honor of transmitting to you sundry documents which relate to the detention of the American Ship Young Eagle Henry Fanning Master at the Port of Leith.  I am the more inclined to lay these papers before you as they will serve to justify the appointment that I made on the 2d. Inst. to wit, John Cassels Esqr., native of Georgetown So. Carolina, Agent & Vice Consul of the United States of America at Edinburgh & Leith.  I am perfectly satisfied that if an agent had been on the Spot, the inconveniencies & Vexations complained of by Captn. Fanning would have been prevented.
					The intelligence contained in the news paper under Cover herewith is of so great importance that I think it my duty to forward it to you altho’ it is probable that you may receive it earlier through another channel.
					A Report of the Trade of the United States within this district Closing on the 31 Decemr. last & dated the 11 January following I had the honor of transmitting to you ⅌ Ship Sarah Robert Bowden Master from Greenock to Charleston.  I have the honor to be Sir Your Most Obt. Hble Sert.
					
						John J Murray
						Consul of the United States of America at Glasgow
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
